Citation Nr: 0101823	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-14 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES


Whether a December 1974 rating decision, which denied 
entitlement to service connection for schizophrenia, was 
based on clear and unmistakable error.

Whether a September 1984 rating decision, which continued the 
denial of service connection for schizophrenia, was based on 
clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.


FINDING OF FACT

The December 1974 rating decision denying service connection 
for schizophrenia and the September 1984 rating decision 
continuing the denial of service connection for schizophrenia 
were supported by evidence then of record.


CONCLUSION OF LAW

Neither the December 5, 1974, rating decision, which denied 
entitlement to service connection for schizophrenia, nor the 
September 1974 rating decision, which continued the denial of 
service connection for schizophrenia, was clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.105(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  In order for 
a claim of clear and unmistakable error to be valid, there 
must have been an error in the prior adjudication of the 
claim; either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992) 
(en banc).  In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the 
United States Court of Veterans Appeals held that clear and 
unmistakable error is one of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  When 
attempting to raise a claim of clear and unmistakable error, 
a claimant must describe the alleged error with some degree 
of specificity, and, unless it is the kind of error, that if 
true, would be clear and unmistakable error on its face, must 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  Id. at 
43-44.  Fugo further held that neither a claim alleging 
improper weighing and evaluating of the evidence in a 
previous adjudication, nor general, non-specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meet the restrictive 
definition of clear and unmistakable error.  Id. at 44.

It is contended by the veteran and his representative that 
the rating decision of December 1974 was clearly and 
unmistakably erroneous because it was based on incomplete 
service and VA medical records and without affording the 
veteran a VA examination and because the RO failed to 
properly consider the October 1972 service medical records 
showing that at the time of the veteran's discharge from 
hospitalization for alcoholism it was strongly recommended 
that he be followed by psychiatry.  

The evidence of record at the time of the December 1974 
rating decision included service medical records.  They 
reflect that in August 1972, the veteran was seen for stomach 
complaints.  At that time, it was noted that he was a heavy 
drinker (the veteran indicated that he had drank six to ten 
beers a night for the previous one and a half years).  A 
psychiatric disorder was not diagnosed.  In October 1972, the 
veteran was admitted to the hospital for alcoholism.  At 
discharge, a diagnosis of early alcoholism was recorded.  The 
examiner indicated that the veteran needed additional 
psychiatric therapy and it was strongly recommended that he 
be followed by psychiatry.  The remainder of the service 
medical records are negative for any pertinent complaint, 
diagnosis or abnormal finding.  On examination for 
separation, the veteran's psychiatric state was found to be 
normal.  

Also of record in December 1974 were a summary of the 
veteran's VA hospitalization in July and August 1974, and a 
VA progress notes dated in November 1974.  The hospital 
summary indicates that the veteran gave a history of 
increasing difficulty since his discharge from service, that 
he had been undergoing psychotherapy by VA on an outpatient 
basis, and that the final diagnosis on irregular discharge in 
August 1974 was paranoid schizophrenia.  The progress notes 
dated in November 1974 also show that paranoid schizophrenia 
was diagnosed.

The evidence of record in December 1974 included no medical 
evidence showing that schizophrenia had been diagnosed within 
one year of the veteran's discharge from service and no 
evidence documenting the opinion of a health care 
professional that schizophrenia was manifested within one 
year of the veteran's discharge from service.  The RO's 
conclusion that schizophrenia was not present in service or 
manifested within one year of the veteran's discharge from 
service was supported by the evidence then of record.  In any 
event, the contention that the RO did not properly consider 
the October 1972 service medical records is a claim of 
improper weighing and evaluating of the evidence.  This is 
not a valid allegation of clear and unmistakable error.  Fugo 
at 44.

With respect to the contention that the RO should have 
undertaken development to obtain additional service and VA 
medical records before adjudicating the claim, the Board 
notes that in his July 1974 claim for service connection for 
schizophrenia, the veteran reported that he was treated for 
schizophrenia in service in October 1972 and also treated by 
VA for this disorder in July 1974.  The evidence of record at 
the time of the December 1974 rating decision included 
service medical records pertaining to the veteran's 
hospitalization in October 1972 and they show that 
alcoholism, rather than schizophrenia, was diagnosed.  There 
is no indication that additional service medical records 
pertaining to treatment of the veteran in October 1972 are 
available or that any additional records pertaining to the 
veteran's treatment in October 1972 would be inconsistent 
with the information recorded in the service medical records 
in the claims folder.  No grave procedural error, which would 
vitiate the finality of the December 1974 decision, occurred.  
Hayre v. West, 188 F.3d 1327 (1999).  

With respect to the RO's failure to obtain VA outpatient 
records pertaining to the veteran's treatment prior to his 
hospital admission in July 1974, the Board notes that the 
record reflects that the RO made multiple requests for those 
records before entering its December 1974 rating decision.  
Therefore, the failure to obtain the VA outpatient records 
also was not a grave procedural error which would vitiate the 
finality of the December 1974 decision.  Id.  The failure to 
provide the veteran with a VA examination in response to his 
claim when the evidence then of record included current 
evidence of schizophrenia similarly is not a grave procedural 
error which would vitiate the finality of the December 1974 
decision.  Id.

Therefore, the Board concludes that the December 1974 
decision is a final determination which was not clearly and 
unmistakably erroneous. 

It is contended that the September 1984 decision was clearly 
and unmistakably erroneous because the VA medical records 
associated with the claims folder in March 1975 included a 
reference to the veteran receiving medication from a 
psychiatrist in California during the one-year presumptive 
period following the veteran's discharge from service and the 
RO failed to obtain the records of such treatment before 
entering its decision.

The additional evidence of record at the time of the 
September 1984 rating decision included a summary of the 
veteran's hospitalization from August to November 1974.  It 
reflects that he was treated for paranoid schizophrenia.  It 
does address whether the disorder was present within one year 
of the veteran's discharge from service or address the 
etiology of the disorder.  

VA records pertaining to outpatient treatment of the veteran 
from December 1973 to July 1974 were associated with the 
claims folder in March 1975.  They show that organic brain 
syndrome due to too much marijuana use and adjustment 
reaction of adult life were diagnosed in December 1973 and 
that the veteran reported at that time that he had been 
seeing a psychiatrist in California who prescribed Stelazine.  
The VA outpatient records include no reference to 
schizophrenia.    

In an application submitted in May 1984, the veteran reported 
that he received VA treatment for his nervous condition in 
April 1984.  He did not allege any other treatment for his 
nervous condition.  A summary of the veteran's VA 
hospitalization from April to May 1984 shows that schizo-
affective disorder was diagnosed.  A summary of the veteran's 
VA hospitalization from June to July 1984 shows that schizo-
affective disorder and alcohol abuse in remission were 
diagnosed.  Neither summary suggests that the schizophrenia 
was present within one year of the veteran's discharge from 
service nor does either address the etiology of the 
schizophrenia.

In August 1984, the RO requested the veteran to provide 
information and authorization needed for the RO to request 
the records pertaining to the veteran's reported treatment by 
a psychiatrist in California.  The veteran failed to respond 
to this request.

The RO's September 1984 decision continuing the denial of 
service connection for schizophrenia was at a minimum a 
reasonable exercise in rating judgment since the evidence 
added to the record included no medical evidence supportive 
of the veteran's claim.  There is no basis for concluding 
that the correct facts, as they were known at the time, were 
not before the adjudicator or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell, at 313.  Moreover, the RO was unable to 
obtain records of the veteran's treatment by a psychiatrist 
in California because of the veteran's failure to provide the 
information and authorization needed for the RO to obtain 
those records.  Therefore, the failure to obtain those 
records was not a grave procedural error which would vitiate 
the finality of the September 1984 decision.

Accordingly, the Board concludes that the September 1984 
decision is a final decision which was not based on clear and 
unmistakable error.
ORDER

The Board having determined that neither the December 1974 
rating decision denying service connection for schizophrenia, 
nor the September 1984 rating decision continuing the denial 
of service connection for schizophrenia was based on clear 
and unmistakable error, the appeal is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

